DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/01/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. [US Patent Application Publication Number 2012/0284096 A1; hereinafter “Gomes”] in view of Bindea et al. [US Patent Application Publication Number 2019/0123580 A1 (as submitted in IDS 07/01/2021); hereinafter “Bindea”].
Regarding claim 1, Gomes teaches a method for programming global positioning system (GPS) coordinates for a smart meter, the method comprising: 
receiving, by a server remote from the smart meter (transmit via wireless data connection to server – 0019), an image file of a photograph of the smart meter (smart phone user capturing … photo of the meter - 0019); 
recognizing identification information of the smart meter from the image file (process image of the current utility meatier reading using optical character recognition or other image recognition techniques – 0020); 
(GPS location and timestamp metadata of the image may also be used to validate authenticity of image – 0020); 
transmitting information (return information to the user – 0020). 
While Gomes teaches the above limitations, Gomes does not specifically disclose storing the GPS coordinates in a memory of the smart meter.
However, Bindea teaches smart meters in a power distribution system capable of communicating with one another (0045), each smart meter may also store location information associated with the meter, e.g. location coordinates (0050).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gomes to further include storing location information of Bindea in the utility meter of Gomes because as Bindea suggests, providing locational information can enhance utility operations, provide more precise load forecasting and informed infrastructure investment planning (Bindea - 0050).

Regarding claim 2, Gomes teaches the recognizing the identification information of the smart meter comprises performing image recognition on the received image file (process image of the current utility meatier reading using optical character recognition or other image recognition techniques – 0020).

(time and location metadata stored at the server – 0020).

Regarding claim 4, Gomes teaches the photograph of the smart meter is captured by a camera on a smart device, and an application executing on the smart device causes the image file to be transmitted to the server (smart phone user capturing … photo of the meter - 0019).

Regarding claim 5, Gomes teaches the smart device communicates with the server via Internet or cellular service (transmit via wireless data connection to server – 0019).

Regarding claim 6, Gomes teaches the identification information of the smart meter comprises an identification number in a form of an alphanumeric code, a barcode, or a Quick Response (QR) code (identifying information such as meter serial number, location information – 0020).

Regarding claim 8, Gomes teaches a system, comprising: a smart device operable to execute an application; a smart meter including a processor and a memory; and a remote server operable to communicate with the smart device and the smart meter, the remote server configured to: 
(transmit via wireless data connection to server – 0019), an image file of a photograph of the smart meter (smart phone user capturing … photo of the meter - 0019); 
recognize identification information of the smart meter from the image file (process image of the current utility meatier reading using optical character recognition or other image recognition techniques – 0020); 
extract GPS coordinates from metadata of the image file (GPS location and timestamp metadata of the image may also be used to validate authenticity of image – 0020); 
transmitting information (return information to the user – 0020). 
While Gomes teaches the above limitations, Gomes does not specifically disclose storing the GPS coordinates in a memory of the smart meter.
However, Bindea teaches smart meters in a power distribution system capable of communicating with one another (0045), each smart meter may also store location information associated with the meter, e.g. location coordinates (0050).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gomes to further include storing location information of Bindea in the utility meter of Gomes because as Bindea suggests, providing locational information can enhance utility operations, provide more precise load forecasting and informed infrastructure investment planning (Bindea - 0050).

(process image of the current utility meatier reading using optical character recognition or other image recognition techniques – 0020).

Regarding claim 10, Gomes teaches the remote server is further configured to store the GPS coordinates in a database record associated with the identification information of the smart meter (time and location metadata stored at the server – 0020).

Regarding claim 11, Gomes teaches the photograph of the smart meter is captured by a camera on the smart device, and the application executing on the smart device causes the image file to be transmitted to the remote server (smart phone user capturing … photo of the meter - 0019).

Regarding claim 12, Gomes teaches the smart device communicates with the remote server via Internet or cellular service (transmit via wireless data connection to server – 0019).

Regarding claim 13, Gomes teaches the identification information of the smart meter comprises an identification number in a form of an alphanumeric code, a barcode, (identifying information such as meter serial number, location information – 0020).

Regarding claim 14, Gomes teaches the smart meter and the remote server communicate via an Advanced Metering Infrastructure (AMI) network (transmit via wireless data connection to server – 0019).

Regarding claim 16, Gomes teaches a non-transitory computer readable medium having stored therein instructions for making a processor of a remote computer system execute a method for programming GPS coordinates for a smart meter, the processor executable instructions comprising instructions for performing operations including: 
receiving (transmit via wireless data connection to server – 0019) an image file of a photograph of the smart meter (smart phone user capturing … photo of the meter - 0019); 
recognizing identification information of the smart meter from the image file (process image of the current utility meatier reading using optical character recognition or other image recognition techniques – 0020); 
extracting GPS coordinates from metadata of the image file (GPS location and timestamp metadata of the image may also be used to validate authenticity of image – 0020); and 
transmitting information (return information to the user – 0020). 
While Gomes teaches the above limitations, Gomes does not specifically disclose storing the GPS coordinates in a memory of the smart meter.
(0045), each smart meter may also store location information associated with the meter, e.g. location coordinates (0050).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gomes to further include storing location information of Bindea in the utility meter of Gomes because as Bindea suggests, providing locational information can enhance utility operations, provide more precise load forecasting and informed infrastructure investment planning (Bindea - 0050).

Regarding claim 17, Gomes teaches performing image recognition on the received image file to recognize the identification information of the smart meter (process image of the current utility meatier reading using optical character recognition or other image recognition techniques – 0020).

Regarding claim 18, Gomes teaches storing the GPS coordinates in a database record associated with the identification information of the smart meter (time and location metadata stored at the server – 0020).

Regarding claim 19, Gomes teaches the identification information of the smart meter comprises an identification number in a form of an alphanumeric code, a barcode, or a Quick Response (QR) code (identifying information such as meter serial number, location information – 0020).

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-14 and 16-19 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bolick et al. (US Patent Number 9,383,225 B2) – see figure 2, C6L51-61).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862